In a proceeding by the tenant (appellant) to have the court fix the reasonable rent of commercial space under section 2 of the Commercial Rent Law (L. 1945, eh. 3, § 2, subd. [e], as amd.), where it appears that the premises were unoccupied on the freeze date, and that the parties in October, 1946, entered into written agreements fixing the said rent “on the basis of the rent charged for the most nearly comparable commercial space in the same business section ”, order denying appellant’s application and granting respondent’s cross motion to dismiss the petition, unanimously affirmed, with $10 costs and disbursements. The agreements indicate that there was satisfactory recognition of the statutory elements in fixing the agreed rent; and there is nothing in the petition which warrants interference with the agreements. Present — Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ.